Name: Commission Regulation (EC) No 1491/94 of 28 June 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 1067/94
 Type: Regulation
 Subject Matter: animal product;  trade policy;  civil law;  trade;  food technology;  marketing
 Date Published: nan

 No L 161 /14 Official Journal of the European Communities 29 . 6. 94 COMMISSION REGULATION (EC) No 1491/94 of 28 June 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 1067/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, exceptions on account of the particular use to which the products in question are to be put ; Whereas Commission Regulation (EC) No 1067/94 (9) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 096/94 (2), and in particular Article 7 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Article 1 Whereas certain intervention agencies hold substantial stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situa ­ tion, there are outlets for such meat for processing in the Community ; Whereas with a view to securing a regular and uniform tendering prcedure, measures should be taken in addition to those laid down in Regulation (EEC) No 2173/79 0, as last amended by Regulation (EEC) No 1759/93 ; 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : (a) bone-in forequarters :  79 tonnes held by the Danish intervention agency,  1 000 tonnes held by the German intervention agency,  37 tonnes held by the Irish intervention agency,  1 tonne held by the Italian intervention agency ; (b) boneless beef :  4 400 tonnes held by the United Kingdom inter ­ vention agency and bought in before 1 June 1993,  1 000 tonnes held by the Italian intervention agency and bought in before 1 February 1993,  1 018 tonnes held by the Danish intervention agency and bought in before 1 September 1993,  8 000 tonnes held by the Irish intervention agency and bought in before 1 June 1993 . Whereas, as specified in Article 5 of Regulation (EEC) No 2539/84, lodging of securities should be required ; Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 ( ®), as last amended by Regulation (EEC) No 1938/93 f), and (EEC) No 2182/77 (8), as last amended by Regulation (EEC) No 1759/93, subject to certain special (  ) OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 121 , 12. 5 . 1994, p. 9 . O OJ No L 238, 6. 9 . 1984, p. 13 . (4) OJ No L 161 , 2. 7. 1993, p. 59. O OJ No L 251 , 5. 10 . 1979, p. 12. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. (6) OJ No L 301 , 17. 10 . 1992, p. 17. O OJ No L 176, 20. 7 . 1993, p. 12. (8 OJ No L 251 , 1 . 10 . 1977, p. 60 . (9) OJ No L 117, 7. 5 . 1994, p. 11 . 29 . 6. 94 No L 161 /15Official Journal of the European Communities within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or estab ­ lishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. The security provided for in Article 5 (3) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 100 per 100 kilograms for bone-in forequarters, 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 3002/92, (EEC) No 2182/77 and this Regulation. 4. The qualities and the minimum prices referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 6 July 1994. 6. Particulars relating to the quantities and the places where the products are stored may be obtained by inter ­ ested parties at the addresses given in Annex II. 7. By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 5. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77  ECU 140 per 100 kilograms for boneless meat. Article 4 Regulation (EC) No 1067/94 is hereby repealed. Article 5 This Regulation shall enter into force on 6 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1994. For the Commission Rene STEICHEN Member of the Commission No L 161 / 16 Official Journal of the European Communities 29 . 6 . 94 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') a) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso Deutschland Danmark Italia Ireland  Vorderviertel, stammend von : Kategorien A/C, Klassen U, R und O  Forfjerdinger af : kategori A/C, klasse R og O  Quarti anteriori, provenienti da : categoria A, classi U, R e O  Forequarters, from : category C, classes U, R and O 1 000 79 1 37 1 100 1 100 1 100 1 100 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boneless beef  Viande desossee Carni senza osso  Vlees zonder been  Carne desossada Ireland  Category C : Shins and shanks 500 1 500 Plates and flanks 3 000 1 1 50 Forequarters 2 000 1 550 Briskets 1 000 1 500 Outsides 500 2 700 Knuckles 500 2 400 Rumps 500 2 050 United Kingdom  Category C : Briskets 500 1 500 Rumps 500 1 950 Thick flanks 500 2 150 Topsides 1 000 3 100 Pony 500 1 900 Pony parts 200 1 400 Foreribs 300 1 550 Shins and shanks 400 1 500 Clod and sticking 500 1 700 Italia  Categoria A : Scamone 250 2 000 Fesa esterne 250 2 500 Fesa interna 350 2 600 Noce 128 2 100 Girello 22 2 950 29 . 6. 94 Official Journal of the European Communities No L 161 / 17 Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') Danmark  Kategori A /C : Bryst og slag 118 1350 0vrigt kÃ ¸d af forfjerding 800 1 900 Skank og muskel 100 1 600 (') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del articulo 17 del Reglamento (CEE) n ° 2173/79 . ( f ) Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF) nr. 2X73/79. (') Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ¬ Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79 . ( { ) These prices shall apply in accordance with the provisions of Article 17 ( I ) of Regulation (EEC) No 21 73/79 . (') Ces prix s entendent conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (') Il prezzo si intende in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . (*) Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 21 73/79. (') Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . 29 . 6. 94No L 161 /18 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel. (01)678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Nyropsgade 26 DK- 1602 KÃ ¸benhavn K Tlf. 33 92 70 00, telex 15137 EFDIR DK, fax 33 92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agrÃ ¬colo (AIMA) Via Palestro 81 1-00185 Roma Tel. 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50 DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-60322 Frankfurt am Main Tel. : (069) 1 56 47 72/3 Telex : 411727, Telefax : (069) 15 64 791